Title: To George Washington from Henry Bouquet, 31 August 1758
From: Bouquet, Henry
To: Washington, George



Dr Sr
Reas Town Camp 31st Augt 1758

The officer who commands the Escort you Sent wth Mr Hoops having not been near me I did not know till this moment that there was one, and adventured a Letter to you last night by a man going in the night, which I would be very Sorry should be intercepted.
The Beeves lost in driving are to be paid by the Crown, upon Certificate that they have been lost; Therefore I beg you will order the Commanding officers who escorted them from Winchester, and from Cumberland to give such Certificate.
If you have any Person acquainted wth the Country between the Salt Like and the old trading Path by Reastown, Inquire of the Shortest distance between the two Roads and of the nature of the Ground, where the Junction could be made. I am wth a Sincere Regard Dear Sir Your most obedt hble Servant

Henry Bouquet

